IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dwight Marshall,                        :
                                        :
                             Petitioner :
                                        :
              v.                        : No. 1115 C.D. 2019
                                        : Submitted: May 29, 2020
Pennsylvania Board of                   :
Probation and Parole,                   :
                                        :
                             Respondent :


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                                  FILED: October 8, 2020


              Dwight Marshall (Parolee) petitions for review of the decision of the
Pennsylvania Board of Probation and Parole (Board)1 denying his administrative
appeal of the Board’s action that denied credit for the time that he spent at liberty
on parole following his recommitment as a convicted parole violator (CPV). We
affirm.
              We have summarized the relevant history of this case as follows:

                     In 1998, [Parolee] was sentenced to 11 to 22 years
              in prison for murder in the third degree and robbery, with
              a maximum date of January 15, 2019. He obtained
              release on parole on March 3, 2008. Almost nine years
              later, as a result of a traffic stop in Delaware, [Parolee]

       1
        Subsequent to the filing of the petition for review, the Pennsylvania Board of Probation
and Parole has been renamed the Pennsylvania Parole Board. Sections 15, 16, and 16.1 of the
Act of December 18, 2019, P.L. 776, No. 115 (effective February 18, 2020); see also Sections
6101 and 6111(a) of the Prisons and Parole Code, as amended, 61 Pa. C.S. §§6101, 6111(a).
was charged with multiple crimes related to his
possession of 200.49 grams of powder cocaine and 67.94
grams of crack cocaine. Specifically, a court in the State
of Delaware, Kent County, convicted [Parolee] for
“DDEAL Tier 4 (F) Cocaine” under 16 Del. C. §4752,
and it sentenced him to eight years, custody level 5.
Certified Record (C.R.) at [30] (Sentence Order,
5/10/17). Delaware then extradited [Parolee] to serve his
sentence in Pennsylvania.

       The new conviction subjected [Parolee] to a parole
revocation hearing.        [Parolee] acknowledged his
conviction, and signed a waiver of his right to a hearing.
C.R. at [44-45]. The parole revocation hearing report
recommended “taking [his] street time” because
[Parolee] “was on parole for Murder and was convicted
of felony drug related crimes.” C.R. at [57].

       As a result of his out-of-state conviction, the Board
recommitted [Parolee] to serve 24 months as a [CPV]. In
determining the appropriate recommitment range, the
Board determined that [Parolee’s] Delaware conviction
most closely related to the Pennsylvania crime of
possession with intent to manufacture or deliver a
controlled substance (cocaine) under Section 13(a)(30) of
The Controlled Substance, Drug, Device and Cosmetic
Act (Controlled Substance Act), [Act of April 14, 1972,
P.L. 233, as amended, 35 P.S. §780–113(a)(30),] that
carries a statutory maximum sentence of 10 years. 37
Pa. Code §75.1. Pursuant to 37 Pa. Code §75.2, the
presumptive recommitment range for that new offense is
18 to 24 months. The Board did not award [Parolee]
credit for his time spent at liberty on parole because of
his “felony drug related crimes.” C.R. at [59]. Based on
his conviction, the Board recalculated [Parolee’s]
maximum sentence date as April 29, 2028.

      Through counsel, [Parolee] filed an administrative
appeal of the Board’s recommitment order. The Board
issued a decision, affirming and explaining the term of
recommitment. Because it stated a reason for denying
[Parolee] credit for his time spent at liberty on parole, the

                             2
             Board deemed moot his challenge to its exercise of
             discretion in its denial of credit. C.R. at [84].
Marshall v. Pennsylvania Board of Probation and Parole, 200 A.3d 643, 646-47
(Pa. Cmwlth. 2018).
             On appeal to this Court, Parolee asserted that the Board: (1) violated
his due process rights because he was not notified at the time of his revocation
hearing waiver that a new maximum sentence date could be imposed; (2) was not
authorized to alter his original maximum date beyond his judicially imposed
sentence; (3) applied the incorrect recommitment range for the most serious
Delaware conviction; and (4) abused its discretion in denying him credit for the
time that he spent at liberty on parole and violated the due process requirements of
Pittman v. Pennsylvania Board of Probation and Parole, 159 A.3d 466, 474 (Pa.
2017), by “den[ying him] credit without conducting any individual assessment of
the facts and circumstances surrounding his parole revocation.” Marshall, 200
A.3d at 647, 650 (emphasis in original).
             Initially, we rejected Parolee’s claims that the Board violated his due
process rights with respect to his waiver of a revocation hearing; the Board was not
authorized to alter his judicially imposed sentence; and the Board applied the
incorrect recommitment range. Marshall, 200 A.3d at 647-649. Accordingly, we
affirmed the Board’s decision in these respects. Id. at 652.
             However, regarding Parolee’s claim that the Board erred in failing to
grant credit for the time that he spent at liberty on parole, we stated:

                   Section 6138(a)(1) of the Prisons and Parole Code
             [(Code)] provides that any parolee who commits a crime
             punishable by imprisonment while on parole, and is
             convicted or found guilty of that crime, may be



                                           3
                 recommitted as a CPV. 61 Pa. C.S. §6138(a)(1).[2]
                 Further, Section 6138(a)(2.1) of the [Code], 61 Pa. C.S.
                 §6138(a)(2.1),[3] “unambiguously grants the Board
                 discretion to award credit to a CPV recommitted to serve
                 the remainder of his sentence,” except when the
                 recommitment involves the reasons in subsections
                 6138(a)(2.1)(i) and (ii) (including violent and sexual
                 offender crimes), not present here. Pittman, 159 A.3d at
                 473.

                       Relevant here, in Pittman, our Supreme Court held
                 that in not explaining its exercise of discretion with
                 reasons for awarding or denying credit, the Board

       2
         Section 6138(a)(1) states, in relevant part, “A parolee under the jurisdiction of the
[B]oard . . . who, during the period of parole . . . commits a crime punishable by imprisonment,
for which a parolee is convicted . . . in a court of record, may at the discretion of the [B]oard be
recommitted as a parole violator.”

       3
           Section 6138(a)(2) and (2.1) states, in relevant part:

                 (2) If the parolee’s recommitment is so ordered, the parolee shall
                 be reentered to serve the remainder of the term which the parolee
                 would have been compelled to serve had the parole not been
                 granted and, except as provided under paragraph (2.1), shall be
                 given no credit for the time at liberty on parole.

                 (2.1) The [B]oard may, in its discretion, award credit to a parolee
                 recommitted under paragraph (2) for the time spent at liberty on
                 parole unless any of the following apply:

                         (i) The crime committed during the period of parole . . . is
                         a crime of violence as defined in 42 Pa. C.S. §9714(g)
                         (relating to sentences for second and subsequent offenses)
                         or a crime requiring registration under 42 Pa. C.S. Ch. 97
                         Subch. H (relating to registration of sexual offenders).

                         (ii) The parolee was recommitted under [S]ection 6143
                         (relating to early parole of inmates subject to Federal
                         removal order).

61 Pa. C.S. §6138(a)(2), (2.1) (emphasis added).


                                                   4
            violated its statutory mandate and denied a parolee’s
            constitutional due process rights. The Court reasoned
            that the Board satisfies constitutional due process by
            stating the reasons for exercising its discretion to deny
            credit for the time a parolee spent at liberty on parole.
            However, the Court did not set forth criteria for such a
            statement, noting only that it need not “be extensive and
            a single sentence explanation is likely sufficient in most
            instances.” Id. at 475 n.12.

                   Here, the Board’s reason for denying [Parolee]
            credit for time spent at liberty on parole consisted of four
            words: “felony drug related crimes.” C.R. at [59].
            Although the word “felony” connotes the severity of the
            offense, it remains unclear how a drug-related conviction
            warrants denying credit for almost nine years of street
            time, which is more than the sentence [Parolee] received
            for his new conviction. Further, the phrase implies he
            committed multiple felony drug crimes when he was
            convicted of just one.

                                       ***

            [O]ther than reference to a felony conviction, the Board’s
            stated reason does not contain any facts that relate to this
            parolee. The significance of the “drug-related” modifier
            of crime is also unclear from this record. The record
            does not indicate that his prior conviction was drug
            related, or otherwise suggest recidivism. As to the
            commission of a felony while on parole, the commission
            of a felony could be one of the factors that the Board
            considers when exercising its discretion to award or
            withhold credit; however, standing alone, the
            commission of a felony is an insufficient articulation of
            the Board’s reasoning.
Marshall, 200 A.3d at 650, 651 (footnotes and citation omitted).
            Concluding that “[w]ithout further explication of the stated reason, the
Board’s reason for denying [Parolee] credit is not amenable to appellate review,”
“we remand[ed] to the Board for the limited purpose of explaining its exercise of


                                         5
discretion in its credit determination, and to correct any error in exercising that
discretion based on the facts and circumstances of [Parolee’s] parole revocation.”
Id. at 651-52 (footnote omitted). Based on the foregoing, we issued the following
order that stated, in relevant part:

             [T]he order of the [Board] is AFFIRMED IN PART, as
             to parole revocation and the recommitment range, and
             VACATED IN PART, as to the credit for time spent at
             liberty on parole determination.       The matter is
             REMANDED to the Board to explain its exercise of
             discretion in its credit determination as to the time
             [Parolee] spent at liberty on parole.
Id. at 652 (emphasis in original).
             On remand, in a decision mailed January 18, 2019, the Board
modified its prior revocation decision stating, in pertinent part:

             THE BOARD IN ITS DISCRETION DID NOT
             AWARD CREDIT TO YOU FOR THE TIME SPENT
             AT LIBERTY ON PAROLE FOR THE FOLLOWING
             REASON(S):

             PAROLEE WAS BEING SUPERVISED IN VIRGINIA
             AND LEFT WITHOUT PERMISSION AND WAS
             ARRESTED IN DELAWARE WITH A VERY LARGE
             AMOUNT OF DRUGS (200 GRAMS OF POWDER
             COCAINE AND 67 GRAMS OF CRACK COCAINE).
             HE RETURNED TO VIRGINIA AND DID NOT
             REPORT HIS ARREST AS REQUIRED.
C.R. at 86. Accordingly, the Board kept Parolee’s violation maximum date of
April 29, 2028. Id.
             On February 15, 2019, Parolee filed a petition for administrative
review with the Board alleging that the Board: (1) again failed to provide an
adequate contemporaneous statement of the reasons for denying him credit for the
time that he spent at liberty on parole; (2) illegally altered his original maximum

                                           6
date beyond his judicially imposed sentence by denying credit for the time that he
spent at liberty on parole; (3) violated his due process rights by illegally altering
his original maximum date beyond his judicially imposed sentence; (4)
unconstitutionally increased the punishment imposed on his original convictions by
illegally altering his original maximum date beyond his judicially imposed
sentence; (5) compelled Parolee to enter an illegal contract by illegally altering his
original     maximum       date    beyond     his    judicially   imposed      sentence;   (6)
unconstitutionally violated his right to the finality of his sentence by illegally
altering his original maximum date beyond his judicially imposed sentence; (7)
exhibited deliberate indifference to his liberty interests by illegally altering his
original maximum date beyond his judicially imposed sentence; and (8) illegally
altered his original maximum date beyond his judicially imposed sentence because
the prior version of the Code under which the Board is acting was held to be
unconstitutional in Commonwealth ex rel. Banks v. Cain, 28 A.2d 897 (Pa. 1942).
See C.R. at 88-101.4
               On July 22, 2019, the Board mailed a decision affirming its January
18, 2019 recommitment decision stating, in relevant part:

               Pursuant to the Supreme Court’s ruling in [Pittman], the
               Board must articulate the basis for its decision to grant or
               deny a [CPV] credit for time spent at liberty on parole.
               In this case on your [B]oard decision mailed January 18,
               2019, the Board articulated that you were denied credit
               because while under supervision in Virginia you left the
               state without permission and were arrested in Delaware
               with a large amount of cocaine and crack cocaine and
               [your] failure to report when you returned to Virginia.
               The record accurately reflects that you were arrested in

      4
          Subsequently, the Board released Parolee on reparole. See C.R. at 103-105.


                                                7
               Delaware on October 22, 2016[,] and found to be in
               possession of 200 grams of cocaine and 67 grams of
               crack cocaine. Additionally, after you posted bond and
               were released from custody in Delaware you failed to
               return to Virginia for supervision and failed to report the
               arrest to parole supervision. Therefore, the reason
               provided for not awarding you credit for the time you
               were at liberty on parole is sufficient.

                      Finally, the Board recalculated your maximum
               sentence date to April 29, 2028[,] based on your
               recommitment as a [CPV]. The decision to recommit
               you as a [CPV] gave the Board statutory authority to
               recalculate your sentence to reflect that you received no
               credit for the period you were at liberty on parole. 61
               Pa. C.S. §6138(a)(2). The Board denied you credit for
               time at liberty on parole in this instance. The Board
               advised you of this potential penalty on the parole
               conditions you signed on February 28, 2008.[5] You also
               had constructive notice of this potential penalty via the
               statute.    Additionally, the ability to challenge the
               recalculation decision after it is imposed satisfies your
               due process rights. Therefore, the Board’s recalculation
               of your maximum sentence date did not violate any
               constitutional provisions, including double jeopardy.
               Young v. [Pennsylvania Board of Probation and Parole],
               409 A.2d 843 (Pa. 1979).

                      The Board’s regulations provide that the scope of
               review of an administrative appeal is limited to whether
               the decision is supported by substantial evidence, an error
               of law has been committed or there has been a violation
               of constitutional law. 37 Pa. Code §73.1(a)(2). The
               record in this matter establishes that the Board decision
               mailed January 18, 2019[,] is supported by substantial
               evidence, does not constitute an error of law, and does
               not violate your constitutional rights.

       5
         See C.R. at 8 (“If you are convicted of a crime committed while on parole/reparole, the
Board has the authority, after an appropriate hearing, to recommit you to serve the balance of the
sentence . . . which you were serving when paroled/reparoled, with no credit for time at liberty
on parole.”).


                                                8
C.R. at 107-108. Parolee then filed the instant petition for review from the Board’s
decision.
             On appeal, Parolee claims that the Board failed to comply with this
Court’s remand order in that it failed to comport with the requirements of Pittman
and Section 6138(a)(2.1) of the Code. Specifically, Parolee contends that the
Board’s January 18, 2019 revised recommitment decision solely relies on the
circumstances relating to his new conviction underlying his recommitment, as
before, and is not sufficiently individualized as required in the imposition of a
judgment of sentence. See Brief of Petitioner at 11-12. He also asserts that he
disputes the facts upon which the Board relied in denying credit for this period of
time. See id.
             Pa. R.A.P. 2591(a) states, in pertinent part: “On remand of the record
the . . . government unit below shall proceed in accordance with the judgment or
other order of the appellate court[.]” See also Section 706 of the Judicial Code, 42
Pa. C.S. §706 (“An appellate court may affirm [or] vacate . . . any order brought
before it for review, and may remand the matter and . . . require the entry of such
appropriate order . . . as may be just under the circumstances.”).
             As this Court has explained:

             “[I]t has long been the law in Pennsylvania that following
             remand, a lower court is permitted to proceed only in
             accordance with the remand order.” Commonwealth v.
             Sepulveda, [144 A.3d 1270, 1280 n.19 (Pa. 2016)]. In
             Levy v. Senate of Pennsylvania, 94 A.3d 436 (Pa.
             Cmwlth.), appeal denied, [] 106 A.3d 727 (Pa. 2014),
             which the Supreme Court cited with approval in
             Sepulveda, this Court explained: “Where a case is
             remanded for a specific and limited purpose, ‘issues not
             encompassed within the remand order’ may not be
             decided on remand. A remand does not permit a litigant
             a ‘proverbial second bite at the apple.’” Levy, 94 A.3d at
                                          9
               442 (quoting In re Indep. Sch. Dist. Consisting of the
               Borough of Wheatland, 912 A.2d 903, 908 (Pa. Cmwlth.
               2006)).
Marshall v. Commonwealth, 197 A.3d 294, 306 (Pa. Cmwlth. 2018), aff’d, 214
A.3d 1239 (Pa. 2019). Accordingly, we will not consider any issues that have been
raised that are beyond the confines of our remand order herein.
               As stated above, this Court “REMANDED [this matter] to the Board
to explain its exercise of discretion in its credit determination as to the time
[Parolee] spent at liberty on parole.” Marshall, 200 A.3d at 652 (emphasis in
original). See also id. at 652 (“[W]e remand to the Board for the limited purpose
of explaining its exercise of discretion in its credit determination, and to correct
any error in exercising that discretion based on the facts and circumstances of
[Parolee’s] parole revocation.”).
               As noted in the instant Board decision, Parolee was arrested in
Delaware for possessing large quantities of powder cocaine and crack cocaine with
the intent to deliver the same, which constitute separate and distinct crimes in
Delaware comparable to violations of Section 13(a)(30) of the Controlled
Substance Act, 35 P.S. §780–113(a)(30),6 which are punishable by up to an
aggregate of 20 years’ imprisonment under Section 13(f)(1.1), 35 P.S. §780–
113(f)(1.1).7 Additionally, Parolee left Virginia without permission to travel to
Delaware to commit the foregoing crimes, and failed to notify the Virginia parole

       6
         See Marshall, 200 A.3d at 649 (“[T]he conduct underlying [Parolee’s] conviction most
closely relates to the Pennsylvania crime of possession with intent to deliver under Section
13(a)(30) of the Controlled Substance Act, 35 P.S. §780-113(a)(30), as the Board concluded.”)
(emphasis in original).

       7
         Although Parolee was originally charged with six separate crimes in Delaware, he was
only convicted of one count of possession with the intent to deliver the powder cocaine; all of the
other charges were nolle prossed. See C.R. at 26-27, 30.


                                                10
authorities of his arrest in Delaware for these crimes. All of the foregoing factors
relied upon by the Board in refusing to grant credit under Section 6138(2) of the
Code for the time that Parolee spent on parole are amply supported by the certified
record of this case.8


       8
         Parolee cannot dispute the information relied upon by the Board to revoke his parole
because he waived his right to a parole revocation hearing and admitted the facts underlying the
revocation. In particular, Parolee admitted the following, in pertinent part:

              On the 5th day of July, 2017, I, [Parolee], do knowingly,
              intelligently, and voluntarily admit that: I was convicted of
              . . . the new criminal offense(s) listed on the attached PBPP 257N
              dated 05/15/2017[,] that the conduct underlying the charge
              occurred while I was on parole/delinquent on parole, I have been
              convicted of the offense(s) in a court of record and the offense(s)
              was punishable by imprisonment. Specifically, I knowingly,
              intelligently, and voluntarily admit that I have been convicted of

              OFFENSE DATE: 10/22/2016
              ARREST DATE: 10/22/2016
              CONVICTION DATE: 05/10/2017
              COUNTY AND STATE: Kent County, Delaware
              COURT NAME: Superior Court of the State of Delaware in and
              for Kent County
              OFFENSE AND GRADING: DDEAL TIER 4 (COCAINE) (F)
              SENTENCING: Custody for 8 years at level 5 with credit for 6
              days’ time served; suspended for 1 year at level 2 at Docket No(s).
              COURT NAME: Superior Court of the State of Delaware in and
              for Ken County
              INDICTMENT NUMBER: IK17-01-0009

              in violation of parole. I understand and agree that this admission is
              binding and may only be withdrawn if I submit a written
              withdrawal to my supervising agent, within ten (10) calendar days
              of the date written above.

C.R. at 44.

(Footnote continued on next page…)
                                               11
(continued…)

       Additionally, Parolee waived his right to challenge the evidence relied upon by the
Board, which included the Delaware State Police Troop 3 Arrest Report that states, in relevant
part:

               I then conducted a search of the interior portion of the [Parolee’s]
               vehicle, starting my search inside the front passenger side. During
               the search, I reached under the center console partition (under the
               gear shift) and felt a plastic bag. I pulled the plastic bag from
               under the console, where it met the floor of the vehicle and
               retrieved a tightly tied all plastic bag.

                                              ***
               I returned to the vehicle and opened the plastic bag. Inside, I
               retrieved two items that were completely wrapped with electrical
               tape. As I peeled off the covering pieces of electrical tape, I
               identified the one item to be suspected powder cocaine and the
               second item to be suspected crack cocaine.

                                              ***

               [] These items were weighed and tested according to Divisional
               Policy. The powder cocaine was discovered to be packaged in a
               clear plastic vacuum sealed bag and weighed 200.49 grams. The
               powder cocaine was tested using a NARK test kit at 0216 hours on
               10/22/16. During the test, the substance turned blue indicating a
               positive result for powder cocaine. The crack cocaine was
               discovered to be packaged in a clear plastic vacuum sealed bag and
               weighed 67.49 grams. The crack cocaine was tested using a
               NARK test kit at 0215 hours on 10/22/2016. During the test, the
               substance turned blue indicating a positive result for crack cocaine.

C.R. at 29.

        The Board’s evidence also included its Supervision History, which stated, in pertinent
part:

               Staff learned . . . that [Parolee] had been arrested in Delaware on
               10/22/2016. He had been charged with possession of cocaine;
               police conducted a traffic stop and developed probable cause for a
(Footnote continued on next page…)
                                                12
               As indicated above, through the plain language of Section 6138(a)(2)
of the Code, the General Assembly has provided that “[t]he [B]oard may, in its
discretion, award credit . . . for the time spent on parole[.]”                Thus, “‘[u]nder
Pennsylvania law, the [Board] has wide discretion as to recommittal or
continuance on parole of parolee regardless of whether he has been convicted
during his parole of another crime or has been guilty of a technical parole violation
only.’” Commonwealth ex rel. Sparks v. Russell, 169 A.2d 884, 886 (Pa. 1961)
(citation omitted). In properly exercising this recommitment discretion, the Board
must provide a “contemporaneous statement” explaining its rationale, but “the
reason the Board gives does not have to be extensive and a single-sentence


(continued…)

               search of his rented vehicle. Search yielded some 200 grams of
               powder cocaine and 67 grams of crack cocaine. [Parolee] posted
               bond and was released on 10/28/2016. Although he had not
               secured permission to be outside Virginia, he did return to Virginia
               for supervision. He failed to report this arrest to parole officer,
               however.

C.R. at 49.

       Finally, Parolee attached a letter from his Virginia parole officer to the petition for
administrative review that he submitted to the Board, which states, in relevant part:

               [Parolee] was arrested on 10/22/2016 in Delaware. He was not
               given permission to leave the state. He was later convicted in
               Delaware of “DDEAL TIER 4 (F) COCAINE.” He was placed on
               Supervision for 1 year by the Delaware Department of Corrections.
               Delaware initiated a transfer to Virginia. However, [Parolee] was
               taken into custody on the Parole Board Warrant from Pennsylvania
               and therefore a transfer was denied.

C.R. at 101.


                                               13
explanation is likely sufficient in most instances.” Pittman, 159 A.3d at 474, 475
n.12. In meeting this standard, the Board’s reasoning must be “accurate and
related to the parolee’s offenses,” and “‘in sufficient detail to permit meaningful
appellate review.’” Marshall, 200 A.3d at 650, 651 (citation omitted). We also
require that the Board’s stated reasoning “is documented in the record and affords
the parolee notice of the specific acts being referenced.” Plummer v. Pennsylvania
Board of Probation and Parole, 216 A.3d 1207, 1212 (Pa. Cmwlth. 2019), appeal
denied, 222 A.3d 1130 (Pa. 2020).
               Based on the foregoing, it is clear that the Board has complied with
our remand order and has furnished a sufficient contemporaneous statement of the
reasons why it denied Parolee credit for the time that he was at liberty on parole,
which is amply supported by the certified record and relates to a number of
Parolee’s actions contravening the conditions of his parole.9 See, e.g., Tres v.

      9
          As provided in the Board’s General Conditions of Parole:

               If parole is granted, the parolee shall be subject to the following
               conditions:

               1. Report in person or in writing within 48 hours to the district
               office or sub-office specified by the Board and do not leave that
               district without prior written permission of the parole supervision
               staff.

                                               ***

               3. Maintain regular contact with the parole supervision staff by:

                                               ***

                 (ii) Notifying the parole supervision staff within 72 hours of[:]

                       (A) Arrest.
(Footnote continued on next page…)
                                                14
Pennsylvania Board of Probation and Parole (Pa. Cmwlth., No. 828 C.D. 2018,
filed June 3, 2019), slip op. at 7-8 (holding that the Board’s stated reasoning
“arrested in firearms charge” satisfied the Pittman standard);10 Johnson v.
Pennsylvania Board of Probation and Parole, 206 A.3d 88, 94 (Pa. Cmwlth. 2019)
(holding that the Board’s stated reasoning “[parolee] was being supervised for a
drug offense when he committed this new drug offense” and that “[i]t also dealt
with a large quantity of heroin” satisfied the Pittman standard); Vieldhouse v.
Pennsylvania Board of Probation and Parole (Pa. Cmwlth., No. 803 C.D. 2018,
filed March 1, 2019), slip op. at 2, 8-9 (holding that the Board’s stated reasoning
“poor supervision history” satisfied the Pittman standard); Hoover v. Pennsylvania
Board of Probation and Parole (Pa. Cmwlth., No. 609 C.D. 2017, filed February
15, 2019), slip op. at 4-5 (holding that the Board’s stated reasoning “[c]onviction
was assaultive in nature” following remand satisfied the Pittman standard); Smoak
v. Talaber, 193 A.3d 1160, 1164-65 (Pa. Cmwlth. 2018) (holding that the Board’s
stated reasoning “unresolved drug and alcohol issues” satisfied the Pittman


(continued…)

              4. Comply with municipal, county, State and Federal criminal
              statutes[.]

              5. Additionally:
               (i) Abstain from the unlawful possession or sale of narcotics and
              dangerous drugs[.]

37 Pa. Code §63.4(1), (3)(ii)(A), (4), (5)(i).    See also C.R. at 8 (imposing the foregoing
conditions on Parolee’s parole).

       10
         See also 210 Pa. Code §69.414(a) (“Parties may also cite an unreported panel decision
of this Court issued after January 15, 2008, for its persuasive value, but not as binding
precedent.”).


                                                 15
standard); Hughes v. Pennsylvania Board of Probation and Parole, 179 A.3d 117,
121 n.5 (Pa. Cmwlth. 2018) (holding that the Board’s stated reasoning “[r]evoke
street time-continued drug activity” satisfied the Pittman standard).
             Accordingly, the Board’s decision is affirmed.




                                         16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dwight Marshall,                   :
                                   :
                        Petitioner :
                                   :
            v.                     : No. 1115 C.D. 2019
                                   :
Pennsylvania Board of              :
Probation and Parole,              :
                                   :
                        Respondent :


PER CURIAM
                                 ORDER


            AND NOW, this 8th day of October, 2020, the decision of the
Pennsylvania Board of Probation and Parole dated July 22, 2019, is AFFIRMED.